     Case 8:18-cv-00364-JVS-E Document 28-1 Filed 07/08/19 Page 1 of 2 Page ID #:128

1     Vincent Galvin (SBN 104448)                             Christopher J. Cheney
2
      vincent.galvin@bowmanandbrooke.com                      ccheney@dkowlaw.com
      BOWMAN AND BROOKE LLP                                   DEWSNUP KING OLSEN WOREL
3     1741 Technology Drive, Suite 200                        HAVAS MORTENSEN
      San Jose, California 95110                              36 South State Street, Suite 2400
4
      Telephone: (408) 279-5393                               Salt Lake City, Utah 84111
5                                                             Telephone: (801) 533-0400
      Attorneys for Toyota Motor Sales, U.S.A., Inc.;
6
      Toyota Motor Corporation; Toyota Motor North            Attorneys for Plaintiffs Dolores
7     America, Inc.; Toyota Motor Engineering &               Petersen and Thomas Petersen
      Manufacturing North America, Inc.
8

9

10
                                   UNITED STATES DISTRICT COURT

11                               CENTRAL DISTRICT OF CALIFORNIA

12
                                 (SOUTHERN DIVISION – SANTA ANA)
13
      In Re: Toyota Motor Corp. Unintended )           Case No. 8:10-ml-02151 JVS (FMOx)
14    Acceleration Marketing, Sales Practices, )
15    and Products Liability Litigation        )       Assigned to: Hon. James V. Selna
                                               )       Discovery: Mag. Fernando M. Olguin
16    This document relates to:                )
17
                                               )       [PROPOSED] ORDER ON
      Dolores Petersen and Thomas Petersen )           STIPULATION OF DISMISSAL
18    v. Toyota Motor Sales, U.S.A., Inc., et  )       (FRCP RULE 41(a)(1)(A)(ii))
      al.                                      )
19
      Case No. 8:18-cv-00364-JVS-E             )
20

21
                 The Court, having read the Stipulation of Dismissal filed by all parties to have
22
      appeared in this action, and finding good cause,
23
                 IT IS HEREBY ORDERED that this action is dismissed in its entirety with
24
      prejudice as to all of plaintiffs’ claims, actions and causes of action asserted against
25
      defendants. Each party is to bear its own costs and fees, including, but not limited to,
26
      attorneys’ fees and expert fees. The Court shall retain jurisdiction over this action for 90
27
      ///
28
      20480010                                  1
29                 [PROPOSED] ORDER ON STIPULATION OF DISMISSAL (FRCP RULE 41(a)(1)(A)(ii))
     Case 8:18-cv-00364-JVS-E Document 28-1 Filed 07/08/19 Page 2 of 2 Page ID #:129

1     days following the entry of this Order (unless extended) for the purposes of enforcing the
2     terms of the parties’ settlement agreement.
3                IT IS SO ORDERED.
4     DATED:
5
                                               Honorable James V. Selna
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      20480010                                  2
29                 [PROPOSED] ORDER ON STIPULATION OF DISMISSAL (FRCP RULE 41(a)(1)(A)(ii))
